Exhibit 10.8
(ANSON LOGO) [g20786g2078631.gif]
Client Confidentiality & Non-Disclosure Agreement
This Agreement by and between TechniScan Medical Systems, Inc. (hereinafter
referred to as “Client”) and The Anson Group, LLC (hereinafter referred to as
“Anson”), shall govern the conditions of disclosure of confidential information
relating to Client’s business (“the Information”). The Information includes all
oral and written information, regardless of medium, disclosed to Anson by Client
that is labeled or otherwise identified as confidential.
With regard to the Information, Anson hereby agrees:

1.   Not to use the Information except for the sole purpose of providing
consulting services requested by Client.   2.   To safeguard the Information
against disclosure to others with the same degree of care as it exercises with
its own information of a similar nature; and   3.   Not to disclose the
Information to others (except to its employees, agents or consultants who are
bound to Anson by a like obligation of confidentiality) without the express
written permission of Client, except that Anson shall not be prevented from
using or disclosing any of the Information:

  a)   Which Anson can demonstrate by written records was previously known to
it;     b)   Which is now, or becomes in the future, public knowledge other than
through acts or omissions of Anson;     c)   Which is lawfully obtained by Anson
from sources independent of Client; or     d)   Which Anson is required by law
to disclose.

Anson agrees to provide prompt written notice to Client of any legal requests or
compulsion to disclose the Information, and to make only such disclosures as are
legally required.
Anson agrees to return or destroy all documents or other materials provided by
Client that constitute the Information, without retaining any copies or extracts
thereof, upon request by Client.

      NON-DISCLOSURE AGREEMENT   PAGE 1 TechniScan Medical Systems, Inc.    

 



--------------------------------------------------------------------------------



 



Anson agrees that the furnishing of the Information to Anson shall not
constitute a grant of license to Anson under any legal rights now or hereinafter
held by Client.
This Agreement and all actions related hereto shall be governed by and construed
in accordance with the laws (other than the conflict of laws rules) of the
United States and the State of Indiana.
The rights and obligations herein shall bind the Parties and their respective
legal representatives, successors, heirs and assigns.
This Agreement expresses the entire agreement and understanding of the Parties
with respect to the subject matter hereof and supersedes all prior agreements,
commitments and understandings, whether written or oral, with respect to such
subject matter. Any modifications of, or changes to, this Agreement shall be in
writing and signed by each of the Parties.
This Agreement shall terminate upon the termination of the General Consulting
Agreement between the parties dated January 5, 2006, provided, however, that the
secrecy and non-use obligations of Anson herein shall remain in effect for three
(3) years from the date of termination.

                      The Anson Group, LLC       TechniScan Medical Systems,
Inc.     (SIGNATURE) [g20786g2078635.gif]

      NON-DISCLOSURE AGREEMENT   PAGE 2 TechniScan Medical Systems, Inc.    

 